                  Case 21-10023-JTD             Doc 208         Filed 04/27/21        Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )     Chapter 11
                                                            )
    WARDMAN HOTEL OWNER, L.L.C., 1                          )     Case No. 21-10023 (JTD)
                                                            )
                              Debtor.                       )
                                                            )     Docket Ref. No. 202

           ORDER (I) SETTING BAR DATES FOR FILING PROOFS OF CLAIM,
          INCLUDING REQUESTS FOR PAYMENT UNDER SECTION 503(b)(9),
          (II) SETTING A BAR DATE FOR THE FILING OF PROOFS OF CLAIM
          BY GOVERNMENTAL UNITS, (III) SETTING A BAR DATE FOR THE
      FILING OF REQUESTS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE
        CLAIMS, (IV) ESTABLISHING AMENDED SCHEDULES BAR DATE AND
       REJECTION DAMAGES BAR DATE, (V) APPROVING THE FORM OF AND
     MANNER FOR FILING PROOFS OF CLAIM, (VI) APPROVING NOTICE OF BAR
                   DATES, AND (VII) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor in possession

(the “Debtor”) for entry of an order (this “Order”): (a) establishing deadlines for filing proofs of

claim, including requests for payment under section 503(b)(9) of the Bankruptcy Code, in this

chapter 11 case, (b) establishing the Governmental Bar Date, (c) establishing the Administrative

Claims Bar Date, (d) establishing the Amended Schedules Bar Date and the Rejection Damages

Bar Date, (e) approving the form and manner for filing such claims, including any

section 503(b)(9) requests for payment, (f) approving notice of the Bar Dates (as defined herein),

(g) approving the proposed form of publication notice, and (h) granting related relief, all as more

fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28



1     The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
      Riverview Road, NW, Atlanta, GA 30327.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



DOCS_DE:233776.5 92203/001
                Case 21-10023-JTD              Doc 208       Filed 04/27/21        Page 2 of 10




U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and that this Court may enter

a final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtor’s notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.       The Motion is granted as set forth herein.

I.       The Bar Dates and Procedures for Filing Proofs of Claim and Administrative Claims.

         2.       Each person or entity3 that asserts a claim against the Debtor that arose before the

Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy Code,

shall be required to file a proof of claim (a “Proof of Claim”), substantially in the form of Official

Form 410.4 Except in the cases of governmental units and certain other exceptions explicitly set




3    Except as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code have
     those meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim” has
     the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” has the meaning given to
     it in section 101(15) of the Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in
     section 101(27) of the Bankruptcy Code; and (d) the term “person” has the meaning given to it in section 101(41)
     of the Bankruptcy Code.
4    Copies of Official Form 410 may be obtained by visiting the website maintained by the Court at
     http://www.deb.uscourts.gov/.


                                                         2
               Case 21-10023-JTD              Doc 208        Filed 04/27/21        Page 3 of 10




forth herein, all Proofs of Claim must be filed so that they are actually received by the Clerk

of Court on or before June 30, 2021, at 5:00 p.m., prevailing Eastern Time

(the “Claims Bar Date”). The Claims Bar Date applies to all types of claims against the Debtor

that arose or are deemed to have arisen before the Petition Date, except for claims specifically

exempt from complying with the applicable Bar Dates (as defined herein) as set forth in this Order.

        3.       All governmental units holding claims (whether secured, unsecured priority, or

unsecured non-priority) that arose (or are deemed to have arisen) prior to the Petition Date,

including requests for payment pursuant to section 503(b)(9) of the Bankruptcy Code, must file

Proofs of Claims, including claims for unpaid taxes, whether such claims arise from prepetition

tax years or periods or prepetition transactions to which the Debtor were a party, must file such

Proofs of Claim so they are actually received by the Clerk of Court on or before July 12, 2021,

at 5:00 p.m., prevailing Eastern Time (the “Governmental Bar Date” and together with the

Claims Bar Date, the “Bar Date” or “Bar Dates” as may be applicable).

        4.       All parties asserting a request for payment of Administrative Claims arising on or

prior to May 31, 2021, (the “Administrative Claims Deadline”), but excluding claims for fees and

expenses of professionals retained in these proceedings, are required to file a request for payment

of such Administrative Claim with the Court and, if desired, a notice of hearing on such

Administrative Claim5 so that the Administrative Claim is actually filed with the Court on or

before June 30, 2021, at 5:00 p.m., prevailing Eastern Time (the “Administrative Claims Bar

Date”).

        5.       If the Debtor files a previously unfiled Schedule or amends or supplements the

Schedules after having given notice of the Bar Dates, the Debtor shall give notice by first-class


5   Administrative Claims filed without a notice of hearing shall not be scheduled for hearing.


                                                         3
               Case 21-10023-JTD        Doc 208       Filed 04/27/21    Page 4 of 10




mail of any filing, amendment, or supplement to holders of claims affected thereby, and the

deadline for those holders to file Proofs of Claim, if necessary, shall be the later of (a) the Claims

Bar Date or the Governmental Bar Date, as applicable, or (b) 5:00 p.m., prevailing Eastern Time,

on the date that is twenty-one days from the date the notice of the filing, amendment, or supplement

is given (or another time period as may be fixed by the Court) (the “Amended Schedules Bar

Date”).

          6.   Unless otherwise ordered, all persons or entities asserting claims arising from the

rejection of executory contracts or unexpired leases of the Debtor shall file a Proof of Claim on

account of such rejection by the later of: (a) the Claims Bar Date; (b) 5:00 p.m. prevailing Eastern

time on the date that is thirty days following entry of an order approving the rejection of any

executory contract or unexpired lease of the Debtor; and (c) any date that the Court may fix in the

applicable order approving such rejection (the “Rejection Damages Bar Date”).

          7.   All Proofs of Claim must be filed so as to be actually received by the Clerk of Court

on or before the Claims Bar Date or the Governmental Bar Date (or, where applicable, on or before

any other bar date as set forth herein). In addition, all Administrative Claims arising on or prior

to the Administrative Claims Deadline must be filed with the Court by the Administrative Claims

Bar Date. If Proofs of Claim and such Administrative Claims are not filed on or before the Claims

Bar Date, the Governmental Bar Date, or the Administrative Claims Bar Date, as applicable, except

in the case of certain exceptions explicitly set forth herein, the holders of the underlying claims

may be precluded from voting on any plans filed in this chapter 11 case and/or receiving

distributions from the Debtor on account of such claims in this chapter 11 case.




                                                  4
             Case 21-10023-JTD          Doc 208      Filed 04/27/21    Page 5 of 10




II.    Parties Exempted from the Bar Date.

       8.     The following categories of claimants shall not be required to file a Proof of Claim

or Administrative Claim arising on or prior to the Administrative Claims Deadline by the

applicable Bar Date:

              a.       any person or entity who already has filed a signed Proof of Claim
                       against the respective Debtor(s) with the Clerk of the Court in a form
                       substantially similar to Official Form 410;

              b.       any person or entity whose claim is listed on the Schedules if (i) the
                       claim is not scheduled as any of “disputed,” “contingent,” or
                       “unliquidated” and (ii) such person or entity agrees with the amount,
                       nature, and priority of the claim as set forth in the Schedules;

              c.       any person or entity whose claim has previously been allowed by
                       order of the Court;

              d.       any person or entity whose claim has been paid in full by the Debtor
                       pursuant to the Bankruptcy Code or in accordance with an order of
                       the Court;

              e.       any person or entity whose claim is based on an equity interest in
                       the Debtor; provided that any holder of an equity interest who
                       wishes to assert a claim against the Debtor, including a claim
                       relating to such equity interest or the purchase or sale of such
                       interest, must file a proof of claim asserting such claim on or prior
                       to the Claims Bar Date pursuant to procedures set forth herein;

              f.       the DIP Lender and Prepetition Secured Party, as provided and
                       defined by the Final Order (I) Authorizing Debtor To Obtain
                       Postpetition Secured Financing, (II) Granting Liens And Providing
                       Superpriority Administrative Expense Claims, (III) Granting
                       Adequate Protection To Prepetition Secured Party, (IV) Modifying
                       Automatic Stay, And (V) Granting Related Relief [Docket No. 126];

              g.       any current or former officer, director, manager, or employee of any
                       Debtor for claims based on indemnification, contribution, or
                       reimbursement;

              h.       any person or entity holding a claim for which a separate deadline
                       is fixed by this Court;

              i.       claims for fees and expenses of professionals retained in this chapter
                       11 case; and


                                                 5
             Case 21-10023-JTD        Doc 208      Filed 04/27/21     Page 6 of 10




              j.     the U.S. Trustee, on account of claims for fees payable pursuant to
                     28 U.S.C. § 1930.

III.   Substantive Requirements of Proofs of Claim.

       9.     The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

              a.     Contents. Each Proof of Claim must: (i) be written in English;
                     (ii) include a claim amount denominated in United States dollars;
                     (iii) conform substantially with Official Form 410; and (iv) be
                     signed by the claimant or by an authorized agent or legal
                     representative of the claimant.

              b.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                     entitled to priority under section 503(b)(9) must also: (i) include the
                     value of the goods delivered to and received by the Debtor in the
                     twenty days prior to the Petition Date; (ii) attach any documentation
                     identifying the particular invoices for which the 503(b)(9) claim is
                     being asserted; and (iii) attach documentation of any reclamation
                     demand made to the Debtor under section 546(c) of the Bankruptcy
                     Code (if applicable).

              c.     Supporting Documentation. Each Proof of Claim must include
                     supporting documentation in accordance with Bankruptcy Rules
                     3001(c) and (d). If, however, such documentation is voluminous,
                     such Proof of Claim may include a summary of such documentation
                     or an explanation as to why such documentation is not available;
                     provided that any creditor that receives such written consent shall
                     be required to transmit such writings to Debtor’s counsel upon
                     request no later than ten days from the date of such request.

              d.     Timely Service. Each Proof of Claim must be filed, including
                     supporting documentation, so as to be actually received by the Clerk
                     of Court on or before the Claims Bar Date or the Governmental Bar
                     Date (or, where applicable, on or before any other bar date as set
                     forth herein or by order of the Court) either
                     (1) electronically through     the    interface     available     at
                     http://www.deb.uscourts.gov/claims-information or (2) by first
                     class, overnight U.S. mail, or by other hand delivery system at the
                     following address:

                     United States Bankruptcy Court
                     Attn: Claims
                     824 Market Street, 3rd Floor
                     Wilmington, DE 19801

                                               6
              Case 21-10023-JTD          Doc 208      Filed 04/27/21     Page 7 of 10




IV.    Identification of Known Creditors.

       10.     The Debtor shall mail notice of the Claims Bar Date (or the Governmental Bar

Date, as applicable) to their known creditors, and such mailing shall be made to the last known

mailing address for each such creditor or such other address as determined by the Debtor after

reasonable search.

V.     Procedures for Providing Notice of the Bar Date.

       A.      Mailing of Bar Date Notices.

       11.     Pursuant to Bankruptcy Rule 2002(a)(7), the Debtor shall cause written notice of

the Bar Dates, substantially in the form attached to the Motion as Exhibit C (the “Bar Date Notice”)

and a Proof of Claim Form (collectively, the “Bar Date Package”) to be mailed via first class mail,

no later than three business days after the entry of this Order, to the following entities:

               a.      the U.S. Trustee;

               b.      any counsel to an official committee appointed in this chapter 11
                       case;

               c.      all known creditors and other known holders of claims against the
                       Debtor, including all entities listed in the Schedules as holding
                       claims against the Debtor;

               d.      all entities that have requested notice of the proceedings in this
                       chapter 11 case pursuant to Bankruptcy Rule 2002 as of the date of
                       the Bar Date Order;

               e.      all entities that have filed proofs of claim in this chapter 11 case as
                       of the date of the Bar Date Order;

               f.      all known non-Debtor equity and interest holders of the Debtor as
                       of the date the Bar Date Order is entered (whose Bar Date Package
                       shall not contain a Proof of Claim Form);

               g.      all known entities who are party to executory contracts and
                       unexpired leases with the Debtor;

               h.      all known entities who are party to litigation with the Debtor;


                                                  7
              Case 21-10023-JTD          Doc 208      Filed 04/27/21     Page 8 of 10




               i.      all regulatory authorities that regulate the Debtor’s businesses,
                       including environmental and permitting authorities;

               j.      the United States Environmental Protection Agency;

               k.      the Office of the Attorney General for the State of Delaware;

               l.      the office of the attorney general for each state in which the Debtor
                       maintain or conduct business;

               m.      the District Director of the Internal Revenue Service for the District
                       of Delaware;

               n.      all other taxing authorities for the jurisdictions in which the Debtor
                       maintain or conduct business; and

               o.      the Securities and Exchange Commission.

       12.     After the initial mailing of the Bar Date Packages, the Debtor may, in its discretion,

make supplemental mailings of notices or packages, including in the event that: (a) notices are

returned by the post office with forwarding addresses; (b) certain parties acting on behalf of parties

in interest decline to pass along notices to these parties and instead return their names and addresses

to the Debtor for direct mailing, and (c) additional potential claimants become known as the result

of the Bar Date mailing process. In this regard, the Debtor may make supplemental mailings of

the Bar Date Package in these and similar circumstances at any time up to twenty-one days in

advance of the Bar Date, with any such mailings being deemed timely and the Bar Date being

applicable to the recipient creditors.

       B.      Publication of Bar Date Notice.

       13.     The Debtor shall cause notice of the Claims Bar Date and the Governmental Bar

Date to be given by publication to creditors to whom notice by mail is impracticable, including

creditors who are unknown or not reasonably ascertainable by the Debtor and creditors whose

identities are known but whose addresses are unknown by the Debtor and not obtainable after a

reasonable search. Specifically, the Debtor shall cause the Bar Date Notice to be published,

                                                  8
              Case 21-10023-JTD         Doc 208       Filed 04/27/21    Page 9 of 10




modified for publication in substantially the form attached to the Motion as Exhibit D

(the “Publication Notice”), on one occasion in The Washington Post, on or before a date at least

twenty-one days before the Claims Bar Date.

       14.     Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtor may send from time to time) constitutes adequate and sufficient notice of

each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VI.    Consequences of Failure to File a Proof of Claim or Administrative Claim.

       15.     Any person or entity who is required, but fails, to file a Proof of Claim or an

Administrative Claim arising on or prior to the Administrative Claims Deadline in accordance with

the Bar Date Order on or before the applicable Bar Date shall be prohibited from voting to accept

or reject any plan filed in this chapter 11 case, participating in any distribution in this chapter 11

case on account of such claim, or receiving further notices regarding such claim, provided that

late-filed proofs of claim shall be treated in accordance with section 726(a)(3) of the Bankruptcy

Code. Without limiting the foregoing sentence, any creditor asserting a claim entitled to priority

pursuant to section 503(b)(9) of the Bankruptcy Code that fails to file a Proof of Claim in

accordance with this Bar Date Order may not be entitled to any priority treatment on account of

such claim pursuant to section 503(b)(9) of the Bankruptcy Code, regardless of whether such claim

is identified on Schedule F of the Schedules as not contingent, not disputed, and not liquidated.

       16.     Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtor may send from time to time) constitutes adequate and sufficient notice of



                                                  9
             Case 21-10023-JTD         Doc 208        Filed 04/27/21   Page 10 of 10




each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VII.   Miscellaneous.

       17.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       18.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       19.     The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

       20.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




       Dated: April 27th, 2021                             JOHN T. DORSEY
       Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



                                                 10
